1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   SANTOS VALENZUELA,                             )   Case No.: 1:17-cv-01440-LJO-SAB (PC)
                                                    )
12                     Plaintiff,                   )
                                                    )
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                    )   RECOMMENDATION, AND DENYING
14                                                  )   PLAINTIFF’S MOTION FOR A PRELIMINARY
     SMITH, et al.,
                                                    )   INJUNCTION
15                     Defendants.                  )
                                                    )   [ECF Nos. 34, 35]
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Santos Valenzuela is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On December 10, 2018, the Magistrate Judge filed a Findings and Recommendation which was
22   served on the parties and which contained notice to the parties that objections to the Findings and
23   Recommendation were to be filed within fourteen days. No objections were filed and the time to do
24   so has expired.
25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de
26   novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and
27   Recommendation to be supported by the record and by proper analysis.
28   ///
                                                        1
1         Accordingly, IT IS HEREBY ORDERED that:

2         1.    The Findings and Recommendation, filed on December 10, 2018, is adopted in full; and

3         2.    Plaintiff’s motion for a preliminary injunction, filed on December 7, 2018, is denied.

4
5    IT IS SO ORDERED.

6      Dated:   January 15, 2019                        /s/ Lawrence J. O’Neill _____
7                                             UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
